UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UCHE A,, ! Civil Action No. 19-15249 (SRC)
Petitioner, :
vy. | OPINION
WILLIAM ANDERSON,
Respondents. :

 

CHESLER, District Judge:

Presently before the Court is the petition for a writ of habeas corpus of Petitioner, Uche A.,
filed pursuant to 28 U.S.C, § 2241, (ECF No. 1), Follewing an order to answer, the Government
filed a response to the petition (ECF No. 5). Petitioner did not file a reply. For the following

reasons, this Court will deny the habeas petition without prejudice.

I. BACKGROUND

Petitioner is a native and citizen of Nigeria who entered this country in April 1986 as a
temporary visitor authorized to remain in the United States until April 20, 1986. (Document 2
attached to ECF No. 5). Petitioner did not depart at the expiration of his authorization. {dd.).
Based on Petitioner’s failure to depart and decades of overstay, Petitioner was taken into
immigration custody in July 2013 and placed into removal proceedings. (Ud). Although
Petitioner’s criminal history at the time of his initial detention included a March 2013 New Jersey

conviction for use of the ID of another driver, an identity theft offense which resulted in a three

 

 

 
year prison sentence,’ Petitioner was at that time detained pursuant to the Government’s
discretionary detention authority under 8 U.S.C. § 1226(a). (Document 3 attached to ECF No, 5
at 2-3). Petitioner thereafter requested a bond hearing and was granted bond in the amount of $
12,000 in September 2013. (Document 1 attached to ECF No. 5 at 2). Petitioner apparently paid
this bond and was released from immigration custody on September 23, 2013. (dd). On September
17, 2014, Petitioner filed an application for relief in the immigration court. (Ud.).

While out on bond, Petitioner was arrested in March 2015 for offenses including fraud and
obstruction of the highways in New Jersey. (Document 3 attached to ECF No. | at 2-3). Based
on this arrest, Petitioner was taken back into immigration detention. (Document 1 attached to ECF
No. 5 at 3). On July 30, 2015, however, Petitioner sought and was once again granted bond, this
time in the amount of $ 6,000. Ud.). Petitioner paid this bond and was again released on August
4, 2015. Ud). Petitioner was thereafter convicted of use of fraud in New Jersey arising out of his
March 2015 arrest on August 6, 2015. (Document 3 attached to ECF No, 5 at 3),

On June 21, 2018, Petitioner was arrested on domestic violence charges. U/d@.). Following
this arrest, the Government took Petitioner back into custody on June 22, 2018. (Ud. at 2).
Petitioner once again sought bond, but his request for bond was ultimately denied on September
6, 2018, as the immigration judge determined that Petitioner was now subject to mandatory
detention under 8 U.S.C. § 1226(c) as his criminal record now included convictions for two crimes
involving moral turpitude in the form of his fraud and use of another’s identification convictions.
(Document 4 attached to ECF No. 5). Litigation of Petitioner’s removal proceedings thereafter

continued, with Petitioner filing further applications for relief from removal in November 2015

 

' In May 1989, Petitioner was also arrested for making a false application for a United States
passport, but this charge was dismissed after Petitioner completed a deferred prosecution program,
(Document 5 attached to ECF No. 5 at 3).

 

 
and May 2019. (Document | attached to ECF No. 5 at 3-4). Following multiple delays to permit
Petitioner to prepare, replace his counsel, and file new applications for relief some six years into
his removal proceedings, the immigration judge ordered Petitioner removed on June 5, 2019. Ud.
at 3-4; Document 5 attached to ECF No. 5), Petitioner filed an appeal of that decision on July 8,

2019, (Document | attached to ECF No. 5 at 5), That appeal is apparently still pending.

II. DISCUSSION
A. Legal Standard

Under 28 U.S.C. § 2241(c), habeas relief may be extended to a prisoner only when he “‘is
in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §
2241(c)(3). A federal court has jurisdiction over such a petition if the petitioner is “in custody”
and the custody is allegedly “in violation of the Constitution or laws or treaties of the United
States.” 28 U.S.C. § 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 490 (1989). As Petitioner is
currently detained within this Court’s jurisdiction, by a custodian within the Court’s jurisdiction,
and asserts that his continued detention violates due process, this Court has jurisdiction over his
claims. Spencer v, Kemma, 523 U.S. 1, 7 (1998); Braden v. 30th Judicial Circuit Court, 410 U.S.

484, 494-95, 500 (1973); see also Zadvydas v. Davis, 533 U.S. 678, 699 (2001).

B. Analysis

In his habeas petition, Petitioner argues that his continued immigration detention pursuant
to 8 U.S.C § 1226(c) for seventeen months without a bond hearing following his being taken back
into immigration detention in June 2018 violates his right to Due Process in light of the Third

Circuit’s decisions in Diop v. ICE/Homeland Sec., 656 F.3d 221, 231-35 (3d Cir. 2011), and

 
Chavez-Alvarez v. Warden York County Prison, 783 F.3d 469 Gd Cir, 2015). Although the
Supreme Court abrogated the direct holdings of those decisions in Jennings v. Rodriguez, 538 U.S.
~--, 138 8. Ct. 830 (2018), see Borbot v. Warden Hudson Cnty, Corr, Facility, 906 F.3d 274, 278-
79 3d Cir. 2018), both courts in this District and the Third Circuit have recognized, that the
abrogation of the constitutional avoidance holdings of Diop and Chavez-Alvarez did not rob those
cases of all precedential authority, /d.; see also Dryden v. Green, 321 F. Supp, 3d 496, 502 (D.N.J.
2018. Specifically, the Third Circuit has noted that “Jennings did not call into question [the]
constitutional holding in Diep [and Chavez-Alvarez] that detention under § 1226(c) may violate
due process if unreasonably long.” Borbot, 906 F.3d 278-29; see also Dryden, 321 F. Supp. 3d at
502.

After Jennings, it therefore remains the law in this Circuit that the as-applied
“constitutionality of [§ 1226(c) detention is] a function of the length of the detention [and t]he
constitutional case for continued detention without inquiry into its necessity becomes more and
more suspect as detention continues,” and “any determination on reasonableness [requires a]
highly fact specific” inquiry. Chavez-Alvarez, 783 F.3d at 474-75; see also Diop, 656 F.3d at 232,
234, An alien’s immigration detention may thus become an unconstitutional application of §
1226(c) where the prolonged nature of that detention becomes “so unreasonable [that it! amount|s|
to an arbitrary deprivation of liberty [which] cannot comport with the requirements of the Due
Process Clause.” Dryden, 321 F. Supp. 3d at 502; see also Demore, 538 U.S. at 432; Chavez-
Alvarez, 783 F.3d at 474. Although “aliens who are merely gaming the system to delay their
removal should not be rewarded with a bond hearing that they would otherwise not get under the
statute,” Chavez-Alvarez, 783 F.3d at 476, where an alien’s detention becomes unreasonably

prolonged merely because he has pursued valid challenges to his removal, his detention may
eventually become so arbitrary that the Due Process clause requires a bond hearing. See KA. v.
Green, No. 18-3436, 2018 WL 3742631, at * 4 (D.NJ. Aug, 7, 2018) (detention of nineteen
months in the absence of bad faith on Petitioner’s part warranted a bond hearing where Petitioner
was pursuing a valid petition for review before the Third Circuit and had received a stay of
removal); see also Carlos A. v. Green, No. 18-13356, 2019 WL 325543, at "4 (D.N.J. Jan, 25,
2019) (detention of over eighteen months).

While Petitioner’s detention pursuant to § 1226(c) has been lengthy — he has been detained
under the statute for seventeen months — much of that period was the result of requests by Petitioner
for more time to prepare, a delay based on Petitioner’s counsel withdrawing, or delays resulting
from applications for removal Petitioner did not file until nearly six years into his removal
proceedings which the immigration judge ultimately determined were statutorily barred. (ee
Document 1 attached to ECF No. 5 at 3-4; Document 5 attached to ECF No. 5 at 3,3 n. 1). More
importantly, however, Petitioner’s is not a case in which an alien was never provided an
opportunity for bond during unnecessarily lengthy removal proceedings — he was twice granted
bond during his removal proceedings, and was ultimately subjected to § 1226(c) mandatory
detention only because he both committed and was convicted of fraud and was arrested and
charged with domestic violence charges while out on immigration bond. Given the lengthy delays
which were the result of Petitioner’s own conduct and, more importantly, Petitioner’s criminal
activity while previously released on bond in this matter, this Court finds that Petitioner’s
detention, while lengthy, has not become so prolonged that it amounts to an arbitrary deprivation
of liberty in the absence of a new bond hearing. Petitioner’s habeas petition must therefore be

denied.

 
IL. CONCLUSION
For the reasons expressed above, Petitioner’s habeas petition (ECF No. 1) is DENIED

WITHOUT PREJUDICE. An appropriate order follows.

 

 

ffon. Stfley R, Chesler,
United States District Judge

 

 
